DETAILED ACTION
This office action is in response to application with case number 17/125,205 (filed on 12/17/2020), in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
12/17/2020.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/17/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
Examiner notes that Applicants have used the phrase “and/or” in claim 14. The Patent Trial and Appeal Board (PTAB) has held that use of the phrase “and/or” within a claim is not indefinite. According to the PTAB, “and/or” is not wrong, but it’s not preferred verbiage (see Ex Parte Gross, Appeal No. 2011-004811). Nevertheless, during patent examination, the pending claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase “and/or” under its broadest reasonable interpretation of “or” for purposes of examination of the instant Application.


	






















	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-14 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2019/0049966 A1 by Poornachandran et al. (hereinafter “Poornachandran”) in view of PG Pub. No. US 2020/0023846 A1 by Husain et al. (hereinafter “Husain”)

As per claim 1, Poornachandran teaches a method comprising:
configuring a first computer in a first vehicle as a first wireless node of a neighborhood area network (Poornachandran, in Fig. 1 [reproduced here for convenience] & ¶¶ 12-21, discloses agents 120, e.g. autonomous and /or semi-autonomous vehicles [implies first computer in a first vehicle] travelling down a road that includes one or more cameras to process visual data for the purpose of detecting obstacles, such as pedestrians, road maintenance crew personnel, crosswalk signage, etc. Poornachandran further discloses the acquisition and sharing of collaborative resources with the aid of cloud network (112) and/or blockchain techniques in a collaborative network which include the heterogeneous agents [implies first computer in a first vehicle]);
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    767
    561
    media_image1.png
    Greyscale


Poornachandran’s Fig. 1 (emphasis added)

configuring a second computer in a first residence as a second wireless node of the neighborhood area network (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign [i.e., second computer in a first residence], contributes to the said collaborative cloud/ blockchain network (112 & 126) [i.e., entering into a distributed ledger] to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc.);
detecting, by a first detection device, a presence of a driving impediment on a road (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment [i.e., first detection device], provides real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc. [i.e., detecting a presence of driving impediment on a road]);
conveying, by the first detection device, to the second computer in the first residence, digital data comprising information of the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment [i.e., first detection device], contributes to the said collaborative cloud/ blockchain network to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc. [i.e., conveying, digital data comprising information of the driving impediment]);
conveying, by the second computer in the first residence, to the first computer in the first vehicle, the digital data comprising information of the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign [i.e., second computer in a first residence], contributes to the said collaborative cloud/ blockchain network to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc. [i.e., conveying the digital data comprising information of the driving impediment] , wherein collaborative networks includes the said heterogeneous agents [implies first computer in a first vehicle], Poornachandran further discloses the data aggregation engine 110 aggregates data received from any number of sensory group locations (e.g., the example first sensory group location 116, the example second sensory group location 118, etc.), wherein the example infrastructure modeling engine 108 identifies, classifies and/or otherwise detects objects based on data received from the one or more agents and/or sensory groups); and
issuing, by the first computer in the first vehicle, (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses  providing real-time information related to obstacles, construction activity, pedestrian presence-, traffic flow, etc. Poornachandran further discloses to identify, classify and/or otherwise detect objects based on data received from the one or more agents and/or sensory groups).
While Poornachandran, in certain embodiments, implicitly requires issuing a driver alert information of the driving impediment as being an obvious response when detecting objects based on data received from the one or more agents and/or sensory groups (at least in Poornachandran’s  Fig. 1 & ¶¶ 12-21), it does not explicitly recite a driver alert. 
Husain teaches, in at least Fig. 1, ¶¶26-30 & ¶149  that is was old and well known at the time of filing in the art of AI based road obstacle sensing systems, issuing a driver alert (Husain, in at least Fig. 1 & ¶26-30, discloses near-real-time updates regarding road conditions is provided/ notified to multiple vehicles that may encounter the road condition so that their drivers can be warned [i.e., issuing a driver alert], wherein notification is displayed in the vehicle. Husain, in ¶149, further discloses receiving sensors data that is indicating a road condition, then transmitting a first message based on the aggregated sensor data to the first vehicle, wherein the first message causes the first vehicle to perform an action comprising avoiding the road condition).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Poornachandran in view of Husain, as both inventions are directed to the same field of endeavor - controlling an autonomous vehicle based on detected and known information and the combination would provide for enabling a vehicle to become smarter, safer and more aware by warning the driver about an impending pot hole and/or closed lane used by workers (see at least Husain’s ¶¶23-27).

As per claim 2, Poornachandran as modified by Husain teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Poornachandran further teaches wherein the driving impediment comprises at least one of a second vehicle, a trash receptacle, or an individual (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment, provides real-time information related to obstacles [implies trash receptacle as driving impediment], construction activity, pedestrian presence- [i.e., individual as driving impediment], traffic flow [implies second vehicle  as driving impediment], etc.).

As per claim 3, Poornachandran as modified by Husain teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Poornachandran further teaches comprising:
detecting, by a second detection device that is coupled to a third computer in a second residence, an updated status of the driving impediment on the road located outside the first residence (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road-, e.g., cameras mounted at traffic signal equipment [implies a third computer in a second residence], provides real-time information related to obstacles [implies updated status of the driving impediment], construction activity, pedestrian presence, traffic flow, etc.);
conveying, by the second detection device, to the third computer in the second residence, digital data comprising information of the updated status of the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment, contributes to the said collaborative cloud/ blockchain network to provide real-time information related to obstacles [implies updated status of the driving impediment], construction activity, pedestrian presence, traffic flow, etc.);
conveying, by the third computer in the second residence, to the first computer in the first vehicle, the digital data comprising information of the updated status of the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses the data aggregation engine 110 aggregates data received from any number of participating agents, e.g., the example first autonomous agent 122, the example second autonomous agent 124, etc., and/or sensory group locations (e.g., the example first sensory group location 116, the example second sensory group location 118, etc.), wherein the example infrastructure modeling engine 108 identifies, classifies and/or otherwise detects objects based on data received from the one or more agents and/or sensory groups); and
providing, by the first computer in the first vehicle, to (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses  providing real-time information related to obstacles, construction activity, pedestrian presence-, traffic flow, etc. Poornachandran further discloses to identify, classify and/or otherwise detect objects based on data received from the one or more agents and/or sensory groups).
While Poornachandran, in certain embodiments, implicitly requires providing information of the updated status of the driving impediment to the first vehicle, (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses  to identify, classify and/or otherwise detect objects based on data received from the one or more agents and/or sensory groups), it does not explicitly recite a driver of the first vehicle.
Husain teaches, in at least ¶26 & ¶149  that is was old and well known at the time of filing in the art of AI based road obstacle sensing systems, the providing to a driver (Husain, in ¶26-30, discloses near-real-time updates regarding road conditions can be provided/ notified to multiple vehicles that may encounter the road condition so that their drivers can be warned)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Poornachandran in view of Husain, as both inventions are directed to the same field of endeavor - controlling an autonomous vehicle based on detected and known information and the combination would provide for enabling a vehicle to become smarter, safer and more aware by warning the driver about an impending pot hole and/or closed lane used by workers (see at least Husain’s ¶¶23-27).

As per claim 4, Poornachandran as modified by Husain teaches the method of claim 3, accordingly, the rejection of claim 3 above is incorporated. 
Poornachandran further teaches wherein information of the updated status of the driving impediment is based on one of a removal of the driving impediment from the road located outside the first residence or a confirmation that the driving impediment is still present on the road located outside the first residence (Poornachandran, in Fig. 1 & ¶¶ 12-21, discloses provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc. [implies updated status removal/ confirmation of the driving impediment).

As per claim 5, Poornachandran as modified by Husain teaches the method of claim 3, accordingly, the rejection of claim 3 above is incorporated. Poornachandran further teaches wherein the neighborhood area network is configured to support a distributed computer system that includes the first computer, the second computer, and the third computer (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses the acquisition and sharing of collaborative resources with the aid of cloud network and/or blockchain techniques in a collaborative network [implies distributed computer system]), and the method further comprises:
entering, by the second computer in the first residence, into a distributed ledger of the distributed computer system, the digital data comprising information of the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses the acquisition and sharing of collaborative resources with the aid of cloud network and/or blockchain techniques in a collaborative network [implies distributed computer system], wherein one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign [implies second computer in the first residence], contributes to the said collaborative cloud/ blockchain network [i.e., entering into a distributed ledger] to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc.); and
entering, by the third computer in the second residence, into the distributed ledger, the digital data comprising the updated status of the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign [implies third computer in the second residence], contributes to the said collaborative cloud/ blockchain network [i.e., entering into a distributed ledger] to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc. Poornachandran further discloses blockchain engine 104 facilitates verification of one or more available blockchains and/or audits the one or more available blockchains [implies entering, by the third computer in the second residence, into the distributed ledger] to identify particular blockchains associated with the collaborative network 150).

As per claim 6, Poornachandran as modified by Husain teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Poornachandran further teaches wherein the distributed ledger is configured to support a blockchain mode of operation that establishes a sequence of timestamped events associated with the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign, contributes to the said collaborative cloud/ blockchain network [i.e., blockchain mode of operation] to provide real-time information related to obstacles [implies a sequence of timestamped events associated with the driving impediment], construction activity, pedestrian presence, traffic flow, etc.).

As per claim 7, Poornachandran as modified by Husain teaches the method of claim 3, accordingly, the rejection of claim 3 above is incorporated. Poornachandran further teaches wherein the neighborhood area network is configured to support a distributed computer system that includes the first computer, the second computer, and the third computer (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses the acquisition and sharing of collaborative resources with the aid of cloud network [implies distributed computer system] and/or blockchain techniques in a collaborative network), and the method further comprises:
detecting, by the first computer in the first vehicle, the updated status of the driving impediment on the road located outside the first residence (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road-, e.g., cameras mounted at traffic signal equipment [implies both the first and a second detection device], provides real-time information [implies updated status of the driving impediment] related to obstacles, construction activity, pedestrian presence, traffic flow, etc.); and
entering, by the first computer in the first vehicle, into a distributed ledger of the distributed computer system, digital data comprising the updated status of the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses the acquisition and sharing of collaborative resources with the aid of cloud network and/or blockchain techniques in a collaborative network, wherein blockchain engine 104 stores the data retrieved from the agent to blockchain data store 126).
As per claim 8, Poornachandran teaches a method comprising:
entering, into a distributed ledger of a distributed computer system, by a first computer in a first residence, digital data comprising information of a first driving impediment on a first road located outside the first residence (Poornachandran, in at least Fig. 1 [reproduced here for convenience] & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign [i.e., a first computer in a first residence], contributes to the said collaborative cloud/ blockchain network [i.e., entering into a distributed ledger] to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc.);
accessing, by a second computer in a first vehicle, the distributed ledger to obtain information of the first driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses agents 120, e.g. autonomous and /or semi-autonomous vehicles [implies second computer in a first vehicle] travelling down a road that includes one or more cameras to process visual data for the purpose of detecting obstacles, such as pedestrians, road maintenance crew personnel, crosswalk signage, etc. Poornachandran further discloses the acquisition and sharing of collaborative resources with the aid of cloud network and/or blockchain techniques in a collaborative network which include heterogeneous agents); and
issuing, by the second computer in the first vehicle, (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses  providing real-time information related to obstacles, construction activity, pedestrian presence-, traffic flow, etc. Poornachandran further discloses to identify, classify and/or otherwise detect objects based on data received from the one or more agents and/or sensory groups).
While Poornachandran, in certain embodiments, implicitly requires issuing a driver alert information of the driving impediment an obvious response when detect objects based on data received from the one or more agents and/or sensory groups (at least Poornachandran’s  Fig. 1 & ¶¶ 12-21), it does not explicitly recite a driver alert. 
Husain teaches, in at least Fig. 1, ¶¶26-30 & ¶149  that is was old and well known at the time of filing in the art of AI based road obstacle sensing systems, issuing a driver alert (Husain, in at least Fig. 1 & ¶26-30, discloses near-real-time updates regarding road conditions is provided/ notified to multiple vehicles that may encounter the road condition so that their drivers can be warned [i.e., issuing a driver alert], wherein notification is displayed in the vehicle. Husain, in ¶149, further discloses receiving sensors data that is indicating a road condition, then transmitting a first message based on the aggregated sensor data to the first vehicle, wherein the first message causes the first vehicle to perform an action comprising avoiding the road condition).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Poornachandran in view of Husain, as both inventions are directed to the same field of endeavor - controlling an autonomous vehicle based on detected and known information and the combination would provide for enabling a vehicle to become smarter, safer and more aware by warning the driver about an impending pot hole and/or closed lane used by workers (see at least Husain’s ¶¶23-27).

As per claim 9, Poornachandran as modified by Husain teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Poornachandran further teaches comprising:
entering, into the distributed ledger of the distributed computer system, by a third computer in a second residence, digital data comprising information of an updated status of the first driving impediment (Poornachandran, in at least Fig. 1 [reproduced here for convenience] & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign [i.e., a third computer in a second residence], contributes to the said collaborative cloud/ blockchain network [i.e., entering into a distributed ledger] to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc. Poornachandran further discloses blockchain engine 104 facilitates verification of one or more available blockchains and/or audits the one or more available blockchains [implies entering, by the third computer in the second residence, into the distributed ledger] to identify particular blockchains associated with the collaborative network 150).

As per claim 10,  Poornachandran as modified by Husain teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Poornachandran further teaches wherein the updated status of the first driving impediment is based on one of a removal of the first driving impediment from the first road located outside the first residence or a confirmation that the first driving impediment is still present on the first road located outside the first residence (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc. [implies updated status removal/ confirmation of the driving impediment).

As per claim 11, Poornachandran as modified by Husain teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Poornachandran further teaches wherein the distributed ledger is configured to support a blockchain mode of operation that establishes a sequence of timestamped events associated with the first driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign, contributes to the said collaborative cloud/ blockchain network [i.e., blockchain mode of operation] to provide real-time information related to obstacles [implies a sequence of timestamped events associated with the driving impediment], construction activity, pedestrian presence, traffic flow, etc.).

As per claim 12, Poornachandran as modified by Husain teaches the method of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Poornachandran further teaches wherein the distributed computer system includes the first computer, the second computer, and the third computer configured as a neighborhood network system, and wherein the distributed ledger is hosted on the neighborhood network system (Poornachandran, in at least Fig. 1 [reproduced here for convenience] & ¶¶ 12-21, discloses agents 120, e.g. autonomous and /or semi-autonomous vehicles [implies second computer in the first vehicle] travelling down a road that includes one or more cameras [implies first computer and third computer] to process visual data for the purpose of detecting obstacles, such as pedestrians, road maintenance crew personnel, crosswalk signage, etc. Poornachandran further discloses the acquisition and sharing of collaborative resources with the aid of cloud network and/or blockchain techniques [implies distributed ledger] in a collaborative network [implies neighborhood network system] which include heterogeneous agents  [implies second computer in the first vehicle]).

As per claim 13, Poornachandran as modified by Husain teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. Poornachandran further teaches comprising:
entering, into the distributed ledger of the distributed computer system, by the second computer in the first vehicle, digital data comprising information of the updated status of the first driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses agents 120, e.g. autonomous and /or semi-autonomous vehicles [implies second computer in the first vehicle] travelling down a road that includes one or more cameras [implies first computer and third computer] to process visual data for the purpose of detecting obstacles, such as pedestrians, road maintenance crew personnel, crosswalk signage, etc. Poornachandran further discloses the acquisition and sharing of collaborative resources with the aid of cloud network and/or blockchain techniques [implies distributed ledger] in a collaborative network [implies neighborhood network system] which include heterogeneous agents  [implies second computer in the first vehicle]. Poornachandran further discloses the data aggregation engine 110 that aggregates data received from any number of participating agents, e.g., the example first autonomous agent 122, the example second autonomous agent 124, etc., [implies second computer in the first vehicle] and/or sensory group locations (e.g., the example first sensory group location 116, the example second sensory group location 118, etc.), wherein the example infrastructure modeling engine 108 identifies, classifies and/or otherwise detects objects based on data received from the one or more agents and/or sensory groups).

As per claim 14, Poornachandran as modified by Husain teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Poornachandran further teaches comprising:
entering, into the distributed ledger of the distributed computer system, by a personal communication device of an individual, digital data comprising information of the first driving impediment on the first road located outside the first residence, information of an updated status of the first driving impediment on the first road located outside the first residence and/or information of a second driving impediment on a second road located outside a second residence (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses agents 120, e.g. autonomous and /or semi-autonomous devices such as personal assistants [implies personal communication device of an individual] travelling down a road that includes one or more cameras [implies the first residence] to process visual data for the purpose of detecting obstacles, such as pedestrians, road maintenance crew personnel, crosswalk signage, etc. Poornachandran further discloses the acquisition and sharing of collaborative resources with the aid of cloud network and/or blockchain techniques [implies distributed ledger] in a collaborative network [implies neighborhood network system] which include heterogeneous agents  [implies personal communication device of an individual]. Poornachandran also discloses the data aggregation engine 110 that aggregates data received from any number of participating agents [implies personal communication device of an individual], wherein the example infrastructure modeling engine 108 identifies, classifies and/or otherwise detects objects based on data received from the one or more agents [implies personal communication device of an individual] and/or sensory groups).



	
	

	
	
	













Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2019/0049966 A1 by Poornachandran et al. (hereinafter “Poornachandran”)

As per claim 15, Poornachandran teaches a system comprising:
a first computer located in a first residence, the first computer configured to access a distributed ledger of a distributed computer system via a neighborhood area network and to enter into the distributed ledger, information comprising a driving impediment on a road outside the first residence (Poornachandran, in at least Fig. 1 [reproduced here for convenience] & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign [i.e., a first computer in a first residence], contributes to the said collaborative cloud/ blockchain network [i.e., entering into a distributed ledger] to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc. [i.e., information comprising a driving impediment on a road]); and
a second computer located in a first vehicle, the second computer configured to access the distributed ledger of the distributed computer system via the neighborhood area network, and obtain the information entered into the distributed ledger by the first computer (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses agents 120, e.g. autonomous and /or semi-autonomous vehicles [implies second computer in a first vehicle] travelling down a road that includes one or more cameras to process visual data for the purpose of detecting obstacles, such as pedestrians, road maintenance crew personnel, crosswalk signage, etc. Poornachandran further discloses the acquisition and sharing of collaborative resources with the aid of cloud network and/or blockchain techniques in a collaborative network which include heterogeneous agents. Poornachandran also discloses to identify, classify and/or otherwise detect objects based on data received from the one or more agents and/or sensory groups).

As per claim 16, Poornachandran teaches the method of claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Poornachandran further teaches wherein the distributed ledger supports a blockchain mode of operation that establishes a sequence of timestamped events associated with the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign, contributes to the said collaborative cloud/ blockchain network [i.e., blockchain mode of operation] to provide real-time information related to obstacles [implies a sequence of timestamped events associated with the driving impediment], construction activity, pedestrian presence, traffic flow, etc.).

As per claim 17, Poornachandran teaches the method of claim 16, accordingly, the rejection of claim 16 above is incorporated. Poornachandran further teaches comprising:
a first detection device communicatively coupled to the first computer, the first detection device configured to monitor at least the road outside the first residence and to convey to the first computer, digital data comprising information of the driving impediment (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment [i.e., first detection device], contributes to the said collaborative cloud/ blockchain network to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc. [i.e., digital data comprising information of the driving impediment]).

As per claim 18,  Poornachandran teaches the method of claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Poornachandran further teaches wherein the first detection device is an imaging device configured to capture a digital image of the road outside the first residence, and wherein the digital data comprising information of the driving impediment comprises the digital image (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras [i.e., imaging device] positioned along the road, e.g., cameras mounted at traffic signal equipment and/or crosswalk sign, contributes to the said collaborative cloud/ blockchain network to provide real-time information related to obstacles, construction activity, pedestrian presence, traffic flow, etc.).

As per claim 19, Poornachandran teaches the method of claim 15, accordingly, the rejection of claim 15 above is incorporated. 
Poornachandran further teaches wherein the driving impediment comprises at least one of a second vehicle, a trash receptacle, or an individual (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses one or more sensors and/or cameras positioned along the road, e.g., cameras mounted at traffic signal equipment, provides real-time information related to obstacles [implies trash receptacle as driving impediment], construction activity, pedestrian presence- [i.e., individual as driving impediment], traffic flow [implies second vehicle  as driving impediment], etc.).

As per claim 20, Poornachandran teaches the method of claim 15, accordingly, the rejection of claim 15 above is incorporated. Poornachandran further teaches comprising:
a personal communication device of an individual, the personal communication device configured to access the distributed ledger of the distributed computer system via the neighborhood area network and to enter into the distributed ledger, information comprising the driving impediment on the road outside the first residence (Poornachandran, in at least Fig. 1 & ¶¶ 12-21, discloses agents 120, e.g. autonomous and /or semi-autonomous devices such as personal assistants [implies personal communication device of an individual] travelling down a road that includes one or more cameras [implies the first residence] to process visual data for the purpose of detecting obstacles, such as pedestrians, road maintenance crew personnel, crosswalk signage, etc. Poornachandran further discloses the acquisition and sharing of collaborative resources with the aid of cloud network and/or blockchain techniques [implies distributed ledger] in a collaborative network [implies neighborhood network system] which include heterogeneous agents  [implies personal communication device of an individual]. Poornachandran also discloses the data aggregation engine 110 that aggregates data received from any number of participating agents [implies personal communication device of an individual], wherein the example infrastructure modeling engine 108 identifies, classifies and/or otherwise detects objects based on data received from the one or more agents [implies personal communication device of an individual] and/or sensory groups).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see PTO-892).
Smith et al. (PG Pub. US 2021/0291819 A1) discloses determining a dangerous situation based on the data from a device in proximity to a transport. A consensus is obtained to validate the dangerous situation from another device proximate to the transport and another transport proximate the former transport using communication infrastructure with a blockchain decentralized database. The device is notified based on a consensus, where a notification comprises a dangerous situation. 

    PNG
    media_image2.png
    653
    682
    media_image2.png
    Greyscale

Smith’s Fig. 1E
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661